Citation Nr: 0808465	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-23 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether there was clear and unmistakable error in a rating 
decision by the Regional Office in November 1954, denying 
service connection for Bell's palsy.  

2. Entitlement to an effective date earlier than January 29, 
2003, for service connection for Bell's palsy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1950 to June 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2005, the veteran appeared at a hearing before a 
Decision Review Officer, and in January 2006, he appeared at 
a hearing before the undersigned Veterans Law Judge.  Copies 
of the transcripts are in the file. 


FINDINGS OF FACT

1. In a rating decision in November 1954, the RO denied 
service connection for Bell's palsy; and the rating decision 
did not contain error of fact or of law that was outcome 
determinative. 

2. In a rating decision in November 1954, the RO denied 
service connection for Bell's palsy; after the veteran was 
notified of the decision and of his right to appeal, the 
decision was not appealed and became final; and the letter by 
the RO notifying the veteran of the rating decision of 
November 1954 sent to the address on S. Dearborn met the 
burden of persuasion that the RO properly discharged its duty 
by mailing the notice to the veteran's last address of 
record. 

3. The veteran's application to reopen the claim of service 
connection for Bell's palsy was received at the RO on January 
29, 2003.  




CONCLUSIONS OF LAW

1. There was no clear and unmistakable error of fact or of 
law in the rating decision of November 1954 by the RO, 
denying service connection for Bell's palsy.  38 C.F.R. 
§ 3.105 (2007). 

2. The rating decision in November 1954 by the RO, denying 
service connection for Bell's palsy, became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.104(a) (2007).  

3. The criteria for an effective date earlier than January 
29, 2003, for the grant of service connection for Bell's 
palsy have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Claim of Clear and Unmistakable Error

The VCAA does not apply to a claim of clear and unmistakable 
error in a prior rating decision by the RO.  Parker v. 
Princip, 15 Vet. App. 407 (2001)

Effective-Date Claim

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication, content-complying VCAA 
notice on the underlying application to reopen the claim of 
service connection by letter, dated in March 2003.  The 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim, except for the degree of 
disability, which was harmless error as a disability rating 
was assigned); and of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought). 



Also, where, as here, service connection has been granted and 
an initial disability rating and the effective date have been 
assigned, the claim of service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Once a claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
about the effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error 

Procedural History and Factual Background

The veteran served on active duty from June 1950 to June 
1954.  The service medical records disclose that in August 
1952 the veteran was struck in the right eye.  There was no 
evidence of ocular damage of either eye, except for a mild 
contusion of the right eye.  On separation examination in May 
1954, evaluation of the eyes was normal. 

After service, in July 1954, the veteran filed an application 
for VA hospital treatment.  In the application, a VA 
physician reported that since July 24, 1954, the veteran had 
experienced left eye pain and that after an eye consultation 
the pertinent finding was peripheral nerve or Bell's palsy of 
the 7th cranial nerve.  VA records disclose that in August 
1954 it was noted that the veteran had typical Bell's palsy 
of eight days' duration. 

In September 1954 at the St. Louis RO, the veteran filed a 
claim of service connection for a nerve condition affecting 
the left side of his face.  He indicated that he had not 
received treatment for the condition in service.  He did not 
have a representative. 

In a letter, dated September 22, 1954, the veteran notified 
VA of a change of address to an address on S. Dearborn St, 
Chicago (hereinafter S. Dearborn).  The return address on the 
letter was an address on S. Michigan St., Chicago 
(hereinafter S. Michigan). 

On September 28, 1954, the veteran's file was transferred to 
the Chicago RO.  

In October 1954, the RO sent correspondence to the veteran at 
the address on S. Michigan, which was not returned to VA the 
as undeliverable by the U.S. Postal Service. 

In correspondence to the VA hospital, not the RO, dated in 
October 1954, the veteran gave an address on S. Michigan. 

In a statement, dated in October 1954, R.A.B. stated that in 
July 1954 she saw that the veteran's left eye was red and the 
left side of his face was not functioning normally. 



In a statement, dated in October 1954, a VA physician stated 
that the veteran was seen on July 29, 1954, complaining of 
left eye pain of two days' duration, and that the impression 
was peripheral nerve or Bell's palsy of the 7th cranial 
nerve.  The physician also stated that in September 1954, the 
impression was satisfactory course of Bell's palsy of unknown 
etiology. 

In a rating decision of November 1954, the RO denied service 
connection for Bell's palsy on the grounds that Bell's palsy 
was not shown during service.  The rating sheet listed S. 
Michigan as the veteran's address.  After the veteran was 
notified of the rating decision and of his appellate rights, 
he did not appeal rating decision by the RO and the rating 
decision became final by operation of law on the evidence of 
record.  38 U.S.C.A. §7105 (c); 38 C.F.R. § 3.104(a). 

In December 1954, the RO sent the notice of the adverse 
rating decision of November 1954 and of his appellate rights 
to the veteran at the address on S. Dearborn.  The letter was 
not returned to VA by the U.S. Postal Service. 

The current application to reopen the claim of service 
connection for Bell's palsy was received at the RO on January 
29, 2003. 

In a rating decision, dated in July 2003, the RO reopened the 
claim on the receipt of new and material evidence and granted 
service connection for Bell's palsy on a presumptive basis by 
resolving reasonable doubt in the veteran's favor and 
assigned 10 percent rating, effective January 29, 2003, the 
date of receipt of the reopened claim. 

In December 2005, the veteran testified that he did not 
receive notice of the rating decision in November 1954, 
denying service connection for Bell's palsy. 

In January 2008, the veteran reiterated his testimony that he 
did not receive notice of the rating decision in November 
1954, denying service connection for Bell's palsy, because 
the notice was sent to the S. Dearborn address, rather than 
the address on S. Michigan, constituting clear and 
unmistakable error, resulting in a pending claim since 1954 
for the purpose of establishing an effect date for the grant 
of service connection.  The veteran stated that he gave the 
address on S. Dearborn because he thought he was going to 
move there, but he did not like the neighborhood so the never 
moved rather he found a place of S. Michigan and moved there 
instead. 

Clear and Unmistakable Error 

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of clear and unmistakable error in the decision.  
Where evidence establishes clear and unmistakable error in a 
prior decision, the decision will be reversed or amended.  38 
U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a). 

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, that is, 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; 2) the error must be "undebatable" 
and the sort that, had it not been made, would have 
"manifestly changed" the outcome of that decision; and 3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of that prior adjudication.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).    

Analysis

The veteran has not alleged that the correct facts, as they 
were known were not before the adjudicator at the time of the 
rating decision of November 1954, denying the claim of 
service connection for Bell's palsy.  The record shows that 
the veteran's service medical records, VA records from July 
to October 1954, and a lay statement, dated in October 1954, 
as well as the veteran's application and statements in 
support of claim, constituting the facts as they were known 
at that time were before the adjudicator in the rating 
decision in November 1954.  

Also the veteran has not alleged an error of law, that is, 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  In a rating decision of November 
1954, the RO denied service connection for Bell's palsy on 
the grounds that Bell's palsy was not shown during service or 
to a degree of 10 percent or more. 

In 1954, the law provided that service connection may be 
established for disability resulting from disease or injury 
that was incurred in or aggravated by active service.  Also, 
where a veteran had active service continuously for 90 days 
or more during a period of war and a chronic disease to 
include bulbar palsy became manifest to a degree of 10 
percent or more within one year from the date of separation 
from service there was a presumption of service connection, 
however, the presumption was rebuttable by affirmative 
evidence to the contrary in which case service connection 
would not be in order.  Evidence that could be considered in 
rebuttal of service incurrence of a chronic disease was 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment was to be exercised in making the 
determination relative to the intercurrent injury or disease.  
38 U.S.C. Chapter 12A (1952 & Supp. V 1958).

The record shows that the RO denied service connection for 
Bell's palsy on the grounds that Bell's palsy was not shown 
during service, which was in accordance with the correct 
facts before the adjudicator as no such condition was shown 
during service. 

As for Bell's palsy as a chronic disability to establish 
presumptive service connection, the presumption was 
rebuttable by affirmative evidence to the contrary.  The 
record shows that in his application in September 1954 the 
veteran indicated that he had not received treatment for the 
nerve condition affecting the left side of his face.  In a 
statement, dated in October 1954, R.A.B. stated that in July 
1954 she saw that the veteran's left eye was red and the left 
side of his face was not functioning normally.  



A VA physician reported that since July 24, 1954, the veteran 
had experienced left eye pain and that after an eye 
consultation the pertinent finding was peripheral nerve or 
Bell's palsy of the 7th cranial nerve.  In a statement, dated 
in October 1954, a VA physician stated that the veteran was 
seen on July 29, 1954, complaining of left eye pain of two 
days' duration, and that the impression was peripheral nerve 
or Bell's palsy of the 7th cranial nerve.  

As there was competent, affirmative evidence to the contrary, 
that is, that Bell's palsy as a chronic disease did not have 
inception during service, the rating decision was based on 
the record and law that existed at the time of the 
adjudication in November 1954. 

To the extent that the veteran argues that he did not receive 
notice of the rating decision in November 1954, denying 
service connection for Bell's palsy, because the notice was 
sent to the wrong address, constituting clear and 
unmistakable error, a "grave procedural error," which is the 
how the Board construes the lack of notice does not 
constitute clear and unmistakable error.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).

For these reasons, the rating decision in November 1954 by 
the RO, denying service connection for Bell's palsy, was 
consistent with and supported by the evidence then of record, 
which was in accordance with governing law and regulations, 
and the rating decision did not contain clear and 
unmistakable error of fact or of law.

Although the veteran's argument about the lack of notice does 
not constitute clear and unmistakable error of fact or of 
law, the argument does go to the question of whether finality 
has attached to the rating decision, which is further 
discussed in the claim for an earlier effective date, 
excluding the allegation of clear and unmistakable error.    




An Effective Date prior to January 29, 2003

A finally adjudicated claim is defined as an application or 
claim, which has been disallowed by the agency of original 
jurisdiction and the action having become final by the 
expiration of 1 year after the date of notice of the 
disallowance.  38 C.F.R. § 3.160(d).  In other words, written 
notification to the appellant is required in order for a VA 
rating decision to become final. Therefore, appropriate 
notice of an adjudication is an essentially element before 
finality can attach to a rating decision by the RO.  

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.  The 
effective date for an award of benefits based upon new and 
material evidence is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In other words, after a final denial of service connection, 
the effective date for a subsequent grant of service 
connection cannot predate the receipt of the application to 
reopen the claim.  

Analysis

The veteran argues that he did not receive notice of the 
denial of service connection for Bell's palsy by the RO in 
the rating decision of November 1954. 

There is a "presumption of regularity" that VA properly 
discharged its official duties by mailing a copy of the 
rating decision to the veteran at the last known address of 
the veteran and that the presumption can be overcome only by 
clear evidence to the contrary.  

The record in this appeal shows that in November 1954 there 
were two different addresses for the veteran: one on S. 
Dearborn and the other on S. Michigan.  On one occasion prior 
to the rating decision, the RO mailed correspondence to the 
address of S. Michigan.  The notice of the rating decision 
was sent to the address on S. Dearborn, which is clear 
evidence that the RO did not follow a consistent pattern in 
attempting to communicate with the veteran, rebutting the 
presumption that the RO mailed the requisite notice to the 
veteran's "last known address." 

By rebutting the "presumption of regularity" that VA 
properly discharged its official duties by mailing a copy of 
the rating decision to the veteran at the last known address, 
the burden shifts to VA to establish that the RO properly 
discharged its duties and mailed the notice to the "last 
known address."  

On the current facts and for the following reasons, the Board 
finds that the RO met its burden by mailing the notice of the 
rating decision in November 1954 to the S. Dearborn address.  
In a letter, dated September 22, 1954, the veteran notified 
VA of a change of address to an address on S. Dearborn.  The 
return address on the letter was an address on S. Michigan.  
Absent any evidence that the veteran took affirmative steps 
after September 1954 to change the address he provided by 
specifically directing VA to send all correspondence and 
notices to an address other than that provided, and absent 
any evidence that mailings to the S. Dearborn address had not 
been returned to VA as undeliverable, the RO was entitled to 
rely on the S. Dearborn address as being the veteran's "last 
known address" and to use it for purposes of mailing a copy 
of its decision.  Thompson v. Brown, 8 Vet. App. 169, 177-179 
(1995). 

Accordingly, the Board finds that the veteran was properly 
notified of the November 1954 rating decision.  Thereafter, 
there is no correspondence from the veteran until January 29, 
2003, when the RO received the current application to reopen 
the claim for service connection for Bell's palsy which could 
be construed as a formal or even informal claim to reopen, 
considering 38 C.F.R. § 3.157(b) (a formal claim for 
compensation disallowed by reason that the service-connected 
disability was not compensable in degree). 

As the RO provided proper notification to the veteran of the 
rating decision of November 1954 by the RO, denying service 
connection for Bell's palsy, the rating decision of November 
1954 become final.  

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.  As the 
application to reopen the claim of service connection for 
Bell's palsy was received at the RO on January 29, 2003, the 
proper effective date of service connection for Bell's palsy 
on the basis of new and material evidence is the date of 
receipt of the claim, that is, January 29, 2003.  

As there is no factual or legal basis to assign an effective 
date earlier than January 29, 2003, for the grant of service 
connection for Bell's palsy on the basis of new and material 
evidence, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


ORDER

Reversal of the rating decision of November 1954 by the RO, 
denying service connection for Bell's palsy, on the grounds 
of clear and unmistakable error is denied. 

An effective date prior to January 29, 2003, for service 
connection for Bell's palsy is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


